

117 HR 3915 IH: Strengthening Social Security for Widows Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3915IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Reed introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to improve social security benefits for widows and widowers in two-income households, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Social Security for Widows Act. 2.Improving social security benefits for widows and widowers in two-income households(a)In general(1)WidowsSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended—(A)in paragraph (1)—(i)in subparagraph (B), by inserting and at the end;(ii)in subparagraph (C)(iii), by striking and at the end;(iii)by striking subparagraph (D);(iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and(v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking or becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widow’s insurance benefit for each month shall be equal to the greater of—(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual, or(ii)subject to paragraph (9), in the case of a fully insured widow or surviving divorced wife, 75 percent of the sum of any old-age or disability insurance benefit for which the widow or the surviving divorced wife is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;(C)in paragraph (5)—(i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and(D)by adding at the end the following:(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits), and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year..(2)WidowersSection 202(f) of the Social Security Act (42 U.S.C. 402(f)) is amended—(A)in paragraph (1)—(i)in subparagraph (B), by inserting and at the end;(ii)in subparagraph (C)(iii), by striking and at the end;(iii)by striking subparagraph (D);(iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and(v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking or becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widower’s insurance benefit for each month shall be equal to the greater of—(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual, or(ii)subject to paragraph (9), in the case of a fully insured widower or surviving divorced husband, 75 percent of the sum of any old-age or disability insurance benefit for which the widower or the surviving divorced husband is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;(C)in paragraph (5)—(i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and(D)by adding at the end the following:(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits), and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year..(b)Effective dateThe amendments made by this section shall apply with respect to widow’s and widower’s insurance benefits payable for months after December 2023.3.Benefits for disabled surviving spouses(a)In general(1)Eligibility for widow’s insurance benefitsSection 202(e)(1)(B)(ii) of the Social Security Act (42 U.S.C. 402(e)(1)(B)(ii)) is amended by striking has attained age 50 but has not attained age 60 and.(2)Eligibility for widower’s insurance benefitsSection 202(f)(1)(B)(ii) of such Act (42 U.S.C. 402(f)(1)(B)(ii)) is amended by striking has attained age 50 but has not attained age 60 and.(3)Conforming amendmentSection 202(q)(3)(A) of such Act (42 U.S.C. 402(q)(3)(A)) is amended by striking If the first month and all that follows through widow’s or widower’s insurance benefit) and inserting If the first month for which an individual both is entitled to a wife’s or husband’s insurance benefit and has attained age 62 or for which an individual is entitled to a widow’s or widower’s insurance benefit.(b)Preclusion of entitlement after early remarriage(1)Widow’s insurance benefitsSection 202(e)(1)(B)(ii) of such Act (42 U.S.C. 402(e)(1)(B)(ii)) is amended by inserting and has not remarried prior to attaining the age which is 12 years less than early retirement age (as defined in section 216(l)(2)) before the comma.(2)Widower’s insurance benefitsSection 202(f)(1)(B)(ii) of such Act (42 U.S.C. 402(f)(1)(B)(ii)) is amended by inserting and has not remarried prior to attaining the age which is 12 years less than early retirement age (as defined in section 216(l)(2)) before the comma.(c)Effective dateThe amendments made by this section shall apply with respect to benefits payable for months after December 2022 and for which applications are filed after December 2022.